DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 02/17/2021.
3.	Claims 21 and 31 rejected under 35 U.S.C. 112 (pre-AIA ), first and second paragraphs are withdrawn in response to reasonable arguments/remarks entered 02/17/2021.

Status of Claims
4.	Claims 21-40 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


5.	Claims 21, 22, 31 and 32 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Orr et al (US 2009/0175294).

Regarding Claims 21 and 31, Orr discloses a system (e.g., see Fig. 1) with corresponding method for obtaining video content, the system comprising: 
emulated non-Internet Protocol (non-IP) based video delivery network to a second plurality of content sources on an Internet Protocol (IP) based video delivery network (see Fig 4, tag 406; Para 19-31; Para 56-64; 104 includes non-IP network such as FLO or mediaFLO/FLO TV from Qualcomm with channel assignment FLO TV interpreted as an emulated non-IP based video delivery network); 
receive at a computing device (102), a video delivery network request indicating a first content source of the first plurality of content sources on, the emulated non-IP based video delivery network (see Fig. 4, tag 402-404; Para 56-64); 
determine, based on the mapping, whether a second content source from the second plurality of content sources on the IP based video delivery network matches the first content source (see Fig. 4, -408; Para 56-64); and 
in response to determining that the second content source matches the first content source, obtain at the computing device, video content from the second content source, over the IP based video delivery network (see Fig. 4, tag 410-414; Para 56-64).

Regarding Claims 22 and 32, Orr further discloses the emulated non-IP based video delivery network includes a television delivery network (see Fig. 1; Para 20; such as FLO TV).

Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 23, 27, 30, 33, 37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orr et al (US 2009/0175294) as applied in claims 21 and 31 above, and further in view of Seo et al (US 2006/0212902).

Regarding Claims 23 and 33, Orr discloses mapping the first plurality of content sources on the emulated non-IP based video delivery network to the second plurality of content sources on the IP based video delivery network as described in claims 21 and 31 above but is not explicit about emulating a television tuner on the computing device, the emulated television tuner including functionality to obtain television content over the IP based video delivery network.
However, in an analogous art, Seo equally discloses emulating a television tuner on the computing device, the emulated television tuner including functionality to obtain television content over the IP based video delivery network (see Figs. 6B, 20; Para 88-90; Para 185-186; it is noticed that the claimed “emulating a television tuner” does not have the demodulation function of a standard tuner, but only emulating control/select channel functions which is taught by Seo in fig. 20 and implemented as software as in fig. 6B ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Orr to include emulating a television tuner on the computing device, the emulated television tuner including functionality to obtain television content over the IP based video delivery network to accommodate popular broadcast programs via conventional computing devices without upgrade of costly hardware.

Regarding Claims 27 and 37, Seo equally discloses the IP based television delivery network is not aware that the emulated television tuner is emulated through execution of software (see Figs. 6B, 20; Para 88-90; Para 185-186; the IP based delivery network is not aware because it only communicates to hardware layer 417 and does not communicate to the control function is in OS, API and application Layer as in fig. 5).

Regarding Claims 30 and 40, Seo equally discloses the first content source on the non-IP based video delivery network is configured to be communicated to a computing device in accordance with one or more MPEG2 transport stream protocols (see Fig. 1; Para 62).

Allowable Subject Matter
7.	Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
In reference to Applicant’s arguments (page 7)
Instead, as relied on by the Examiner, to the extent that Orr discusses mapping, Orr discusses mapping an IP address and QoS profile (received in a request to access content on a Non-IP network) into a Non-IP network content identifier, which is opposite to "mapping a first plurality of content sources on an emulated non-Internet Protocol (non-IP) based video delivery network to a second plurality of content sources on an Internet Protocol (IP) based video delivery network," as required by independent claims 21 and 31. Indeed, as set forth in   [0019], Orr is directed to allow IP based applications on a device to receive and process content from Non-IP networks. See e.g., Orr, FIG. 4 and the corresponding description, and [0019].
Examiner’s response
Examiner respectfully disagrees. For example, Orr, as in one embodiment, discloses that the VNI utilizes a mapping algorithm described below to determine the Non-IP network content identifier corresponding to the multicast IP [Address: Port] and associated QoS profile (e.g., see Para 32). Since mapping between Non-IP network content identifiers and IP network content identifiers can be interpreted in either way, such that the mapping results is the same. Thus, it would be reasonable to indicate that Orr equally discloses limitations of "mapping a first plurality of content sources on an emulated non-Internet Protocol (non-IP) based video delivery network to a second plurality of content sources on an Internet Protocol (IP) based video delivery network" as required by independent claims 21 and 31.

Conclusion
9.	Claims 21-23, 27, 30-33, 37 and 40 are rejected.
	Claims 24-26, 28-29, 34-36 and 38-39 are objected.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426